           Case 5:20-cv-00792-HE Document 1 Filed 08/10/20 Page 1 of 7




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF OKAHOMA

 JAMES BEVER,

               Plaintiff                              Case No. CIV-20-792-HE

 v.

 THE GEO GROUP, INC. d/b/a
 GEO CORRECTIONS and the LAWTON
 CORRECTIONAL FACILITY,

               Defendant

                                     COMPLAINT

      COMES NOW the Plaintiff, James Bever, by and through counsel and states his

causes of actions against these Defendants as follows:

      1.     Plaintiff James Bever resides in the State of Oklahoma. This case concerns

             actions that occurred on or about August 11, 2018, in Lawton, Oklahoma.

      2.     Defendant Geo Group, Inc., an out-of-state corporation, d/b/a Geo Corrections

             and the Lawton Correctional Facility, is responsible for the jailing, safekeeping

             and supervision of Oklahoma Department of Corrections inmates at the

             Lawton Correctional Facility. The Defendant has a statutory and constitutional

             responsibility of insuring the safety and well being of all inmates in its care

             and custody. James Bever was an inmate at the Lawton Correctional Facility

             when he was attacked.

      3.     This action is brought pursuant to 42 U.S.C. § 1983, 42 U.S.C. § 1988 and the
     Case 5:20-cv-00792-HE Document 1 Filed 08/10/20 Page 2 of 7




       Fifth, Eighth and Fourteenth Amendments to the United States Constitution

       because the Defendant acted under color of state law when the constitutional

       violations occurred. This Court has jurisdiction of the parties and subject

       matter pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, because the action

       presents federal questions and involves a deprivation of civil rights arising

       under the Federal Constitution. This Court also has supplemental jurisdiction

       over the state law claims under 28 U.S.C. § 1367.

4.     Venue is therefore proper in this Court under 28 U.S.C. § 1392 (B) because the

       acts complained of occurred in Comanche County, Oklahoma, which is located

       in the Western District of Oklahoma.

                                   FACTS

5.     In August of 2018, James Bever was an inmate at the Lawton Correctional

       Facility.

6.     The Lawton Correctional Facility was run by The Geo Group, Inc. at all

       relevant times.

7.     The Geo Group, Inc. operates the Lawton Correctional Facility under the color

       of Oklahoma law. The Geo Group, Inc. is an independent company whose

       employees and staff members are not employees of the State of Oklahoma.

8.     Prior to August 11, 2018, the Lawton Correctional Facility had a history of

       failing to protect inmates through previous attacks and riots.


                                      2
      Case 5:20-cv-00792-HE Document 1 Filed 08/10/20 Page 3 of 7




9.      On August 11, 2018 James Bever was attacked by a fellow inmate who caused

        severe damage including, but not limited to, a brain injury.

10.     Prior to the attack, the facility was on lockdown due to a recent riot involving

        different groups within the facility.

11.     Mr. Bever and his attacker were members of groups who the Lawton

        Correctional Facility knew should not be placed together due to previous

        threats and attacks.

12.     Despite being on lockdown, the Defendant allowed Mr. Bever’s attacker to be

        let loose while Mr. Bever was supposed to be the only inmate out of the cell

        to take a shower.

13.     The Defendant knew that releasing this inmate would give Mr. Bever’s

        attacker an opportunity to cause serious injury and/or potentially death.

14.     The Defendant failed to have adequate and clear policies and procedures in

        place to prevent this attack from occurring despite previous incidents of

        attacks and riots.

              COUNT 1: VIOLATIONS OF 42 U.S.C. § 1983

15.     Plaintiff re-alleges and incorporates every allegation set forth in paragraphs 1

        through 14 as if fully set forth herein.

16.     The Defendant had knowledge of an were deliberately indifferent to the

        following:


                                        3
      Case 5:20-cv-00792-HE Document 1 Filed 08/10/20 Page 4 of 7




        a.     The ongoing pattern-and-practice of constitutional violations at the
               Lawton Correctional Facility.

        b.     The ongoing failure to implement adequate policies, guidelines, and
               procedures to reasonably ensure the safety of detainees like James
               Bever.

        c.     Failures to follow the Lawton Correctional Facility’s policies,
               guidelines, and procedures when James Bever was a detainee.

        d.     Failures to adequately monitor and supervise protective-custody
               detainees like James Bever.

        e.     Failures to properly staff the Lawton Correctional Facility.

        f.     Failures to properly segregate violent (or harmful) detainees from other
               detainees like James Bever.

        g.     Failures to properly assign duties to the deputies in charge of the care,
               custody, and control of detainees.

        h.     Failures to properly monitor the supervisors of the Lawton Correctional
               Facility.

        i.     Failures to correct known deficiencies in the Lawton Correctional
               Facility’s operation, policies, and procedures.

17.     The Defendant’s acts and omissions created a known and substantial risk of

        serious and deadly harm to James Bever and others like him. Under all the

        circumstances, the Defendant’s pattern of action and inaction towards James

        Bever, their lack of properly trained staff, and their failures to supervise,

        constitute a deliberate indifference to the known substantial risk of serious

        harm and death to James Bever. These acts and omissions violated his

        constitutionally protected rights and proximately caused all of his injuries and

                                        4
      Case 5:20-cv-00792-HE Document 1 Filed 08/10/20 Page 5 of 7




        death.

18.     The Defendant’s acts and omissions constitute a deliberate indifference to

        James Bever’s care, custody, and safekeeping. Their acts and omissions

        proximately caused James Bever’s injuries and violated his rights under the

        Fifth, Eighth, and Fourteenth Amendments to the United States Constitution,

        which are cognizable under 42 U.S.C. § 1983.

      COUNT II: VIOLATION OF OKLAHOMA CONSTITUTION

19.     Plaintiff re-alleges and incorporates every allegation set forth in the preceding

        paragraphs 1 through 18, as if fully set forth herein.

20.     The Defendant’s actions violated the Oklahoma Constitution because James

        Bever’s Oklahoma Constitutional Rights were violated by the Defendant. This

        includes the right to not be deprived of life, liberty, or property without due

        process of law and the right to be free from cruel and unusual punishment.

                        COUNT III: NEGLIGENCE

21.     Plaintiff re-alleges and incorporates every allegation set forth in the preceding

        paragraphs 1 through 20, as if fully set forth herein.

22.     The Defendant’s actions constitute negligence in addition to its deliberate

        indifference and failing to protect James Bever from an attack by a fellow

        inmate. The Defendant’s actions rise to willful, wanton and/or gross

        negligence and therefore punitive damages are also necessary.


                                        5
            Case 5:20-cv-00792-HE Document 1 Filed 08/10/20 Page 6 of 7




                                  PRAYER FOR RELIEF

       THEREFORE, Plaintiff James Bever asks this Court to enter judgment granting the

following relief, and all additional relief to which he is entitled:

       a.     A declaratory judgment that the Defendant’s actions, policies and practices
              complained of herein violated James Bever’s rights as secured by the United
              States Constitution, the Oklahoma Constitution and Oklahoma Common Law;

       b.     Injunctive relief to prevent future constitutional violations including, but not
              limited to, inadequate training, inadequate supervision, and the failure to
              provide proper safekeeping to inmates like James Bever while they are
              incarcerated;

       c.     Damages against the Defendant in an amount sufficient to compensate James
              Bever for conscious pain, suffering, mental anguish, and any future injuries or
              pain and suffering that he may incur;

       d.     Plaintiff seeks punitive damages in an amount in excess of the minimum
              jurisdictional amount for Federal Jurisdiction under 28 U.S.C. §1332, which
              a jury should determine;

       e.     Reasonable attorneys’ fees and costs as allowed under 42 U.S.C. §1988; and

       f.     All injunctive and equitable relief to which he may be entitled to remedy a
              continuing, existing, and dangerous condition and policies at the Lawton
              Correctional Facility and at The Geo Group, Inc. facilities.

       JURY TRIAL DEMANDED.




                                               6
Case 5:20-cv-00792-HE Document 1 Filed 08/10/20 Page 7 of 7




                          Respectfully submitted,
                          WALSH & FRANSEEN

                           s/Derek S. Franseen

                          Micky Walsh, OBA No. 9327
                          Derek S. Franseen, OBA No. 30557
                          200 E. 10th Street Plaza
                          Edmond, OK 73034
                          Telephone: (405) 843-7600
                          Facsimile: (405) 606-7050
                          dfranseen@walshlawok.com
                          Attorneys for Plaintiff




                             7
